Opinion of the Court by
Judge Thomas
Overruling petition for rehearing and extending opinion.
A re-examination of the questions involved in this ■case upon the filing of the petition for rehearing fails to convince us of the unsofinclness of the opinion as counsel for appellee insist, and the petition is, therefore, overruled.
In view, however, of the fact that when the judgment is paid the resources of appellant will, to that extent, be increased, it should, in making the next or current request of appellee for a tax levy, report or take credit by whatever portion of the amount collected, if any, which *850it may not have legally Bpent up to the time of making the request for school-purposes. We think the proceeds derived from the collection of the judgment will constitute such an item of resources on hand as that it should be taken into account under the provisions of section 3219, Kentucky Statutes. The opinion, which is in 174 Ky. 28, is extended to this extent. The motion by appellant for an extension of the opinion is overruled.